                          Case 4:21-cv-00587 Document 2-1 Filed on 02/24/21 in TXSD Page 1 of 1
  JS 44 (Rev. 12/07)                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

                                                                                                       DEFENDANTS
      Gilbert Johnson
                                                                                                      Dessert Gallery Commissary, Ltd. and Dessert Gallery No. 1, Ltd.,

   (b) County of Residence of First Listed Plaintiff             Harris County, TX                     County of Residence of First Listed Defendant               Harris County, TX
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                      LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)


                                                                                                      Scott Newar
II. BASIS OF JURISDICTION                       (Place an “X” in One Box Only)              III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                        and One Box for Defendant)
  1    U.S. Government                3 Federal Question                                                                     PTF         DEF                                         PTF      DEF
         Plaintiff                        (U.S. Government Not a Party)                        Citizen of This State           1            1    Incorporated or Principal Place          4      4
                                                                                                                                                 of Business In This State

  2    U.S. Government                4 Diversity                                              Citizen of Another State            2         2   Incorporated and Principal Place         5       5
         Defendant                                                                                                                                  of Business In Another State
                                            (Indicate Citizenship of Parties in Item III)
                                                                                               Citizen or Subject of a             3         3   Foreign Nation                           6       6
                                                                                                 Foreign Country
IV. NATURE OF SUIT                 (Place an “X” in One Box Only)
         CONTRACT                                         TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                    PERSONAL INJURY                  PERSONAL INJURY               610 Agriculture                      422 Appeal 28 USC 158            400 State Reapportionment
  120 Marine                        310 Airplane                     362 Personal Injury -        620 Other Food & Drug                423 Withdrawal                   410 Antitrust
  130 Miller Act                    315 Airplane Product                 Med. Malpractice         625 Drug Related Seizure                 28 USC 157                   430 Banks and Banking
  140 Negotiable Instrument             Liability                   365 Personal Injury -             of Property 21 USC 881                                            450 Commerce
  150 Recovery of Overpayment       320 Assault, Libel &                 Product Liability        630 Liquor Laws                      PROPERTY RIGHTS                  460 Deportation
     & Enforcement of Judgment          Slander                     368 Asbestos Personal         640 R.R. & Truck                     820 Copyrights                   470 Racketeer Influenced and
  151 Medicare Act                  330 Federal Employers’               Injury Product           650 Airline Regs.                    830 Patent                           Corrupt Organizations
  152 Recovery of Defaulted             Liability                        Liability                660 Occupational                     840 Trademark                    480 Consumer Credit
      Student Loans                 340 Marine                    PERSONAL PROPERTY                   Safety/Health                                                     490 Cable/Sat TV
      (Excl. Veterans)              345 Marine Product              370 Other Fraud               690 Other                                                             810 Selective Service
  153 Recovery of Overpayment           Liability                   371 Truth in Lending                    LABOR                      SOCIAL SECURITY                  850 Securities/Commodities/
      of Veteran’s Benefits         350 Motor Vehicle               380 Other Personal            710 Fair Labor Standards             861 HIA (1395ff)                     Exchange
  160 Stockholders’ Suits           355 Motor Vehicle                   Property Damage               Act                              862 Black Lung (923)             875 Customer Challenge
  190 Other Contract                    Product Liability           385 Property Damage           720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))               12 USC 3410
  195 Contract Product Liability    360 Other Personal                  Product Liability         730 Labor/Mgmt.Reporting             864 SSID Title XVI               890 Other Statutory Actions
  196 Franchise                         Injury                                                       & Disclosure Act                  865 RSI (405(g))                 891 Agricultural Acts
     REAL PROPERTY                   CIVIL RIGHTS                 PRISONER PETITIONS              740 Railway Labor Act                FEDERAL TAX SUITS                892 Economic Stabilization Act
  210 Land Condemnation             441 Voting                      510 Motions to Vacate         790 Other Labor Litigation           870 Taxes (U.S. Plaintiff        893 Environmental Matters
  220 Foreclosure                   442 Employment                      Sentence                  791 Empl. Ret. Inc.                       or Defendant)               894 Energy Allocation Act
  230 Rent Lease & Ejectment        443 Housing/                    Habeas Corpus:                    Security Act                     871 IRS—Third Party              895 Freedom of Information
  240 Torts to Land                    Accommodations               530 General                                                            26 USC 7609                      Act
  245 Tort Product Liability        444 Welfare                     535 Death Penalty                 IMMIGRATION                                                       900Appeal of Fee Determination
  290 All Other Real Property       445 Amer. w/Disabilities -      540 Mandamus & Other          462 Naturalization Application                                            Under Equal Access
                                       Employment                   550 Civil Rights              463 Habeas Corpus -                                                       to Justice
                                    446 Amer. w/Disabilities -      555 Prison Condition             Alien Detainee                                                     950 Constitutionality of
                                       Other                                                      465 Other Immigration                                                     State Statutes
                                    440 Other Civil Rights                                           Actions




V. ORIGIN                (Place an “X” in One Box Only)                                                                                                                             Appeal to District
  1 Original              2 Removed from                   3 Remanded from                   4 Reinstated or             5 Transferred  from
                                                                                                                           another district         6 Multidistrict           7 Judge from
                                                                                                                                                                                Magistrate
       Proceeding            State Court                     Appellate Court              Reopened                                         Litigation
                                                                                                                (specify)                                                           Judgment
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                      Unlawful discrimination based on sex and sexual orientation and hostile work enviornment
VII. REQUESTED IN                        CHECK IF THIS IS A CLASS ACTION            DEMAND $                           CHECK YES only if demanded in complaint:
     COMPLAINT:                          UNDER F.R.C.P. 23                                                             JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                         (See instructions):
      IF ANY                                                     JUDGE                                                                 DOCKET NUMBER

DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
                 02/24/2021
FOR OFFICE USE ONLY

 RECEIPT #                    AMOUNT                                    APPLYING IFP                                     JUDGE                          MAG. JUDGE
